Election of Quaestors of Parliament
The next item on the agenda is the election of the Quaestors of the European Parliament.
I have received notice of the following candidacies:
Mia de Vits
Szabolcs Fazakas
Ingo Friedrich
Astrid Lulling
Jan Mulder
James Nicholson
The candidates have informed me that they each accept their nomination as candidates.
As the number of candidates does not exceed the number of vacancies, I propose that they be elected by acclamation in accordance with Rule 12(1) of the Rules of Procedure, albeit with their seniority then being determined by an electronic vote.
(Applause)
I therefore declare all the candidates elected quaestors of the European Parliament, again congratulating all these Members on their election and wishing us good cooperation in the Bureau.
We will now proceed to determine the quaestors' seniority by secret electronic ballot. Since all we need to do is to determine their seniority, this vote does not require a qualified majority.
- Following the vote:
Ladies and gentlemen,
I now present the result of the vote for the quaestors.
Votes cast: 669
Void or invalid voting slips: 16
Valid votes: 653.
The votes were cast as follows:
James Nicholson: 334 votes
Astrid Lulling: 298 votes
Mia De Vits: 285 votes
Ingo Friedrich: 280 votes
Szabolcs Fazakas: 267 votes
Jan Mulder: 265 votes
In accordance with Rules 15 and 14(2) of the Rules of Procedure, the Quaestors rank in order of the votes cast for them.
Congratulations!
That means that we can now announce the composition of the new Bureau and the names of the Quaestors to the institutions of the European Communities.